Case 2:20-bk-18054-SK   Doc 16 Filed 10/06/20 Entered 10/06/20 17:00:15   Desc
                         Main Document    Page 1 of 9
Case 2:20-bk-18054-SK   Doc 16 Filed 10/06/20 Entered 10/06/20 17:00:15   Desc
                         Main Document    Page 2 of 9
Case 2:20-bk-18054-SK   Doc 16 Filed 10/06/20 Entered 10/06/20 17:00:15   Desc
                         Main Document    Page 3 of 9
Case 2:20-bk-18054-SK   Doc 16 Filed 10/06/20 Entered 10/06/20 17:00:15   Desc
                         Main Document    Page 4 of 9
Case 2:20-bk-18054-SK   Doc 16 Filed 10/06/20 Entered 10/06/20 17:00:15   Desc
                         Main Document    Page 5 of 9
Case 2:20-bk-18054-SK   Doc 16 Filed 10/06/20 Entered 10/06/20 17:00:15   Desc
                         Main Document    Page 6 of 9
Case 2:20-bk-18054-SK   Doc 16 Filed 10/06/20 Entered 10/06/20 17:00:15   Desc
                         Main Document    Page 7 of 9
Case 2:20-bk-18054-SK   Doc 16 Filed 10/06/20 Entered 10/06/20 17:00:15   Desc
                         Main Document    Page 8 of 9
Case 2:20-bk-18054-SK   Doc 16 Filed 10/06/20 Entered 10/06/20 17:00:15   Desc
                         Main Document    Page 9 of 9
